Citation Nr: 1431979	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  07-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant was on active duty from February 1978 to November 1978, and from April 1980 to June 1980.

This matter originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for his right knee disability and assigned a 10 percent evaluation.  The matter was remanded in April 2012, February 2013, and August 2013.


FINDING OF FACT

The Veteran's service-connected disabilities consist of: right knee arthritis rated as 20 percent disabling, and internal derangement of the right knee, post-operative arthroscopy, medial meniscectomy and reconstruction of the quadriceps mechanism, rated as 20 percent disabling; for a combined disability rating of 40 percent.


CONCLUSION OF LAW

The schedular criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was thereafter readjudicated in a November 2013 supplemental statement of the case, curing any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and fully addressed rating criteria and question at issue.  The duties to notify and to assist have been met.  

The claim was previously remanded and the RO was instructed to (1) issue VCAA notice, (2) contact the Veteran and request that he identify all sources of medical treatment (and complete Authorization and Consent Forms), (3) request that a social and industrial survey be completed by a social worker, and (4) schedule the Veteran for a VA examination.  The Board finds that the RO completed the first two instructions by way of August and October 2013 correspondence.  A social and industrial survey was completed in October 2013, and a VA examination was conducted in September 2013.  Consequently, the Board finds that the RO has fully complied with the remand instructions.  

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities consist of right knee arthritis, rated as 20 percent disabling, and internal derangement of the right knee, post-operative arthroscopy, medial meniscectomy and reconstruction of the quadriceps mechanism, rated as 20 percent disabling; for a combined disability rating of 40 percent.  As such, the Veteran does not meet the threshold combined rating of 70 percent or more necessary to be considered for TDIU on a schedular basis.

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, as addressed in the Remand portion below, the Veteran's current employment status and the conclusions of the September 2013 VA examiner indicate that he falls in the realm of consideration for a TDIU on an extraschedular basis.  Therefore, the case will be remanded to afford the Director of Compensation and Pension Service the opportunity to address this issue.


ORDER

Entitlement to a TDIU on a schedular basis is denied.


REMAND

In addition to the question of entitlement to schedular TDIU addressed above, there remains the possibility of referral to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  In the event that a Veteran fails to meet the percentage requirements set forth in that regulation, pursuant to 38 C.F.R. § 3.321(b)(2) (2013), a permanent and total disability rating is authorized on an extraschedular basis if that Veteran "is found to be unemployable by reason of his or her disability(ies), age, occupational background and other related factors." 38 C.F.R. § 3.321(b)(2).  See, e.g., Browne v. Nicholson, 24 Vet. App. 357 (2007).

In this matter, the evidence of record demonstrates that the Veteran has been unemployed since 2006 or 2007.  See, e.g., the September 2013 VA examination report or the October 2013 social and industrial survey report.  His most recent employment was as a grill cook at a Cracker Barrel.  The September 2013 VA examiner noted that "it seems at least 50/50 probable that the Veteran's service-connected right knee conditions have significantly impacted his ability to maintain
gainful employment.  Therefore, at this time, I would conclude that the Veteran's service-connected right knee disabilities would at least as likely as not preclude him from obtaining and/or maintaining gainful employment."

 The Veteran, his spouse, his brother, and several others have offered competent and credible testimony (via correspondence) concerning the severity of the Veteran's right knee disabilities.   

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence indicating he is unemployable due to his service-connected right knee disabilities.  Here, the Board finds that, based on the September 2013 VA examiner's opinion as well as the credible contentions of the Veteran and others, the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).
 
2.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


